Citation Nr: 0705590	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from February 1942 to 
September 1945.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO denied the veteran's claims of 
service connection for bilateral hearing loss and tinnitus.  
In October 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2003.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In December 2003, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include additional evidentiary 
development.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a April 2006 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of a bilateral hearing loss for more than 40 years, and there 
is no competent and persuasive evidence establishing a 
medical nexus between any in-service noise exposure and 
current bilateral hearing loss disability.

4.  The veteran has reported that he does not currently have 
tinnitus, and competent evidence does not demonstrate the 
presence of any current tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In July 2004 and September 2005, the RO sent the appellant 
post-rating notice letters informing him that to support a 
claim for service-connected compensation benefits, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  He 
was advised as to what medical evidence he could submit in 
support of his claim. After each letter, the appellant and 
his representative were afforded an opportunity to respond 
before the RO readjudicated the claim (as reflected in the 
April 2006 supplemental SOC (SSOC)).  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letters also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letters provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the July 2004 and September 2005 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In the matter now before the Board, documents substantially 
meeting the VCAA's notice requirements were furnished to the 
veteran after the October 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO/SOC's 
July 2004 and September 2005 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claim under consideration, the RO/AMC 
readjudicated the veteran's claim on the basis of all the 
evidence of record in April 2006 (as reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
see also Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The matters of disability and nexus were addressed in the 
July 2004 and September 2005 letters.  In the April 2006 
SSOC, the RO notified the appellant of how the VA determines 
the disability rating and the effective date of rating.  The 
Board notes that any error in the timing or form of this 
notice is harmless.  Id.  Because the Board's decision herein 
denies service connection for the claimed disabilities, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The veteran's service medical 
records have been obtained and associated with the claims 
file.  The National Personnel Records Center (NPRC) has 
neither been able to furnish the veteran's service personnel 
records, nor reconstruct them, as the records are presumed to 
have been destroyed in a fire at the facility in 1973.  The 
RO obtained the appellant's VA treatment records dated from 
December 1983 to June 2005 and private treatment records 
dated from January 1981 to February 1989.  The veteran has 
been afforded VA examinations regarding the claimed 
disabilities, and has testified during a hearing before 
undersigned Veterans Law Judge; the examination reports and 
hearing transcript are of record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  In April 2006, the veteran submitted a VCAA 
Notice Response indicating that he had no other information 
or evidence to give VA to substantiate his claims.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The WD AGO Form 53-55 (Enlistment Record and Report of 
Separation) shows that the veteran's military occupational 
specialty (MOS) was airplane armorer gunner.  It reflects 
that he participated in battles and campaigns in Tunisia, 
Egypt, Libya, Naples, Foggia, Normandy, Northern France, 
Ploesti, Air Offensive Europe, Rhineland, Ardennes, Central 
Europe and Sicily.  

The service medical records do not show complaints, finding 
or diagnoses of hearing loss or tinnitus during service.  The 
September 1945 separation examination report showed that 
veteran's hearing on a whispered voice test was 15/15 in each 
ear.  No ear, nose or throat abnormalities were noted on 
either report.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. § 
3.385, the Board notes that a September 1988 VA consultation 
report shows that the veteran reported hearing loss.  The 
assessment was mild asymmetric sensorineural hearing loss at 
above 3000 Hertz (Hz) bilaterally.  Included with that report 
is a September 1988 audiology evaluation report that included 
audiometric findings of pure tone hearing threshold levels in 
graphic instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 (2006) in order to determine the severity of the 
veteran's bilateral hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  

On authorized audiological evaluation in September 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
80
95
LEFT
50
55
65
70
90

Speech audiometry revealed speech recognition ability of 12 
percent in the right ear and of 16 percent in the left ear.  

In this case, the September 2002 VA audiometric testing 
results clearly establish bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  However, the claim for 
service connection for bilateral hearing loss must, 
nonetheless, be denied because the preponderance of the 
competent evidence indicates that the veteran's current 
bilateral hearing loss is not medically related to his 
service. 

On VA audiological evaluation in September 2002, the veteran 
reported that he had hearing problems for about 10 years, but 
also indicated that his hearing problems started while he was 
in the military.  It was noted that he had noise exposure as 
an Air Force bombardier on B24 airplanes and flew 35 
missions.  It was also noted that he was a gunnery instructor 
on the field.  The veteran reported that as a civilian he 
worked for 30 years as a truck driver, 20 of those years 
driving big diesel trucks.  The audiologist  noted the 
veteran's description of onset of hearing loss, that his 
first contact with the VA clinic was in 1989, that the degree 
and configuration of the loss was more consistent with 
presbycusis than noise exposure, that the first hearing aids 
were obtained in 2000, that he had civilian noise exposure as 
a diesel truck driver for 20 years and that the claim for 
hearing loss was initiated 55 years after discharge from the 
military.  The audiologist  concluded that it was not likely 
that the hearing loss is secondary to time spent in the 
military.  In a February 2003 addendum, the examiner 
indicated that the claims file was reviewed.  The examiner 
concluded that as the record does not contain any evidence of 
hearing loss or complaints of hearing loss before 1988, even 
with several service connection claims made from 1946 through 
2002, and the opinion rendered on evaluation in September 
2002 was not modified.  

On VA Ear, Nose and Throat (ENT) examination in February 
2006, the examiner indicated that the claims file was 
reviewed.  The veteran's history of in-service and post-
service noise exposure was summarized.  It was indicated that 
the most recent audiogram was in June 2003 and showed 
symmetric moderate to sloping profound sensorineural hearing 
loss.  The examiner concluded given the progression and 
configuration of the audiograms from 1988 to 2003, the 
initiation of a claim for hearing loss 50+ years from 
discharge in the military, and the civilian noise exposure as 
a diesel truck driver, that the veteran's current level of 
hearing loss is not likely due to acoustic trauma sustained 
while in the military. 

On VA audiological examination in March 2006, the examiner 
indicated that audiologic test results showed bilateral 
sensorineural hearing loss which is mild to profound in the 
right ear and moderate to profound in the left ear.  The 
examiner indicated that the claims file was again reviewed 
and concluded that no new evidence was presented to warrant a 
change in the opinion stated in the September 2002 VA 
examination report and the February 2003 addendum to that 
report.  
 
The veteran asserts that he suffered noise exposure during 
service.  During the hearing in May 2003, he testified that 
he served aboard B-24 bomber airplanes as a gunner and 
bombardier.  He also testified that he flew 35 missions and 
was exposed to both loud engine noise and 50 caliber machine 
gun noise.  He indicated that he drove trucks after service, 
but was not exposed to extensive loud noise during that time.  
He testified that he had periodic noise in his ears and 
hearing problems since service in World War II.  

As noted above, service records reflect that that veteran 
served as an airplane armorer gunner and participated in 
battles and campaigns during service.  Even assuming, 
arguendo, that the veteran had noise exposure during service, 
as alleged, there is no competent and persuasive evidence of 
a nexus between the veteran's current bilateral hearing loss 
and service.

The first documented evidence of a diagnosis of sensorineural 
hearing loss, as noted above, is shown in 1988, more than 40 
years after the veteran's discharge from service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The Board further notes that the objective opinions 
of record provide no persuasive support for the claim.  

The September 2002 VA audiological evaluation, to include the 
February 2003 addendum to that evaluation report and the 
February 2006 VA ENT and March 2006 audiological evaluation 
reports do not support the veteran's claim.  The VA examiner 
who conducted the audiological evaluation in September 2002, 
provided an addendum to that evaluation in February 2003 
which indicated that the claims file was reviewed and 
discussed both the veteran's in-service noise exposure and 
his reported post-service occupational noise exposure as a 
truck driver.  The examiner concluded that the veteran's 
current hearing loss was not due to his military service.  
Further, the February and March 2006 VA examiners also 
indicated that the claims files were reviewed and each 
discussed both the service and postservice noise exposure as 
well as the postservice medical evidence.  Both examiners 
also concluded that the veteran's current hearing loss was 
not due to his military service.  There is no other competent 
medical evidence which addresses the etiology of the 
veteran's current hearing loss.  


B.  Tinnitus

With regard to tinnitus, the post service medical evidence 
reflects in October 1988, the veteran reported a two to three 
week history of tinnitus, especially at night.  An October 
1988 private outpatient treatment record noted a reported 
flip noise in the left ear and the impression was tinnitus.  
VA outpatient treatment records dated from May 2001 to July 
2003 show that the veteran was seen for complaints of 
tinnitus and wax build up in the ears, and included diagnoses 
of tinnitus.  

On VA ENT examination in February 2006, the examiner noted 
that the veteran had been seen a number of times both in the 
emergency room and the ENT clinic for cerumen disimpaction 
and tinnitus.  It was noted that tinnitus seems to resolve 
with cerumen disimpaction.  The examiner indicated that the 
veteran currently reported complete resolution of tinnitus 
and it was noted that it was unlikely that tinnitus was 
caused by acoustic trauma in service.  Since the veteran has 
reported that he does not currently have tinnitus, and the 
recent examination was negative for a diagnosis of tinnitus, 
there is no evidence to support a finding that the veteran 
currently has the claimed disability.

Congress has specifically limited entitlement to service- 
connected disease or injury where such cases have resulted in 
a disability. See 38 U.S.C.A. § 1110. Hence, when the 
evidence establishes that the claimed disability does not 
exist, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).  Since, 
in this case, there is no evidence that the appellant 
currently has tinnitus, there simply is no basis for a grant 
of service connection for any such condition.

C.  Both Disabilities

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied.

The Board has considered the veteran's assertions in 
connection with each claim for service connection.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has current bilateral hearing loss and tinnitus as a result 
of his military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as the diagnosis of a specific disability, or the 
medical relationship, if any, between a current disability 
and service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions 
regarding the current existence of the claimed tinnitus, and 
as to the origins of his current bilateral hearing loss have 
no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the preponderance of the 
evidence weighs against each claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


